 

Exhibit 10.4

 

SERVICE AGREEMENT

 

THIS AGREEMENT made this 7th day of September 2020 (the “Effective Date”).

 

BETWEEN:

 

Slinger Bag Inc., a Nevada corporation

 

(the “Company”)

 

AND:

 

Yonah Kalfa (the “Executive”)

 

A. The Company has offered the Executive the position of Chief Innovation
Officer of the Company.

 

B. The Company and the Executive wish to formally record the terms and
conditions upon which the Executive will be hired by and serve as Chief
Innovation Officer of the Company.

 

C. Each of the Company and the Executive has agreed to the terms and conditions
set forth in this Agreement, as evidenced by their respective execution hereof.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

Article 1
CONTRACT FOR SERVICES

 

1.1 Engagement the Executive as Chief Innovation Officer. (a) The Company hereby
agrees to hire the Executive as Chief Innovation Officer in accordance with the
terms and provisions hereof.

 

  (i) Term. Unless terminated earlier in accordance with the provisions hereof,
this Agreement will commence on the Effective Date and will continue for a
period of three (3) years therefrom (the “Term”).

 

  (b) Service. The Executive agrees to faithfully, honestly and diligently serve
the Company and to devote the time, attention efforts to further the business
interests of the Company and utilize his professional skills and care during the
Term.

 

1

 

 

1.2 Duties: The Executive’s services hereunder will be provided on the basis of
the following terms and conditions:

 

  (a) Reporting directly to the Chief Executive Officer of the Company, the
Executive will serve as the Company’s Chief Innovation Officer;         (b) The
Executive will be responsible for setting and managing the Company’s product
development and innovation activities, operations and campaigns, liaising and
instructing outside service providers, in each case, subject to any applicable
law and to instructions provided by the chief executive officer of the Company
from time to time.         (c) The Executive will faithfully, honestly and
diligently serve the Company and cooperate with the Company and utilize maximum
professional skill and care to ensure that all services rendered hereunder are
to the satisfaction of the Company, acting reasonably, and the Executive will
provide any other services not specifically mentioned herein, but which by
reason of the Executive’s capability, the Executive knows or ought to know to be
necessary to ensure that the best interests of the Company are maintained.      
  (d) The Executive will assume, obey, implement and execute such duties,
directions, responsibilities, procedures, policies and lawful orders as may be
determined or given from time to time by the Company.         (e) The Executive
will report the results of his duties hereunder to the Company as it may request
from time to time.

 

Article 2
COMPENSATION

 

2.1 Remuneration.

 

  (a) The Executive’s annual base salary shall be one hundred eighty thousand
United States dollars ($180,000 (together with any increases thereto as
hereinafter provided, the “Base Salary”). The Base Salary shall be payable on a
monthly basis in 12 installments in accordance with the Company’s normal payroll
procedures in effect from time to time. The Base Salary may be increased by the
Board from time to time during the Term, but shall be reviewed by the Board at
least annually. The Executive agrees to defer receipt of his Base Salary until
otherwise agreed in writing by and between the Company and the Executive.      
  (b) In addition to the foregoing, the Company will grant the Executive
additional compensation in the form of cash or shares in cases of extraordinary
contribution by him to the benefit of the Company as the Board of Directors of
the Company will decide.         (c) The Executive’s position with the Company
requires a special degree of personal trust, and the Company is not able to
supervise the number of working hours of the Executive. Therefore, the Executive
will not be entitled to any additional remuneration whatsoever for his work with
the exception of that specifically set out in this Agreement. The Executive has
other business interests and, as such, shall be permitted to spend such time as
the Executive deems necessary or expedient on such interests, so long as there
is no adverse material impact on the Executive’s performance of his obligations
hereunder.

 

2

 

 

2.2 Incentive Plans. The Executive will be entitled to participate in any bonus
plan or incentive compensation plans (including, without limitation, equity or
option plans) for its directors, officers or employees adopted by the Company.
The Executive’s bonus payment level will be set at a minimum of 25% of the
annual gross base salary. It is agreed that any such plans will be retroactive
to the Effective Date.     2.3 Expenses. The Executive will be reimbursed by the
Company for all reasonable business expenses incurred by the Executive in
connection with his duties. This includes, but is not limited to, payments of
expenses incurred when traveling abroad and others. In this connection, the
Executive will be issued, as soon as practicable, a Company credit card that the
Executive will use to pay for any and all expenses that pertain to the Company.

 

Article 3

Insurance and Benefits

 

3.1 Liability Insurance Indemnification. The Company will insure the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at the Company’s
expense.

 

Article 4
CONFIDENTIALITY AND NON-COMPETITION

 

4.1 Maintenance of Confidential Information.

 

  (a) The Executive acknowledges that, in the course of performing his
obligations hereunder, the Executive will, either directly or indirectly, have
access to and be entrusted with confidential information (whether oral, written
or by inspection) relating to the Company or its respective affiliates,
associates or customers (the “Confidential Information”).         (b) The
Executive acknowledges that the Company’s Confidential Information constitutes a
proprietary right, which the Company is entitled to protect. Accordingly, the
Executive covenants and agrees that, as long as he works for the Company, the
Executive will keep in strict confidence the Company’s Confidential Information
and will not, without prior written consent of the Company, disclose, use or
otherwise disseminate the Company’s Confidential Information, directly or
indirectly, to any third party.         (c) The Executive agrees that, upon
termination of his services for the Company, he will immediately surrender to
the Company all Company Confidential Information then in his possession or under
his control.

 

3

 

 

4.2 Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Company’s Confidential
Information will not apply in respect of any Company Confidential Information
that:

 

  (a) is available to the public generally;         (b) becomes part of the
public domain through no fault of the Executive;         (c) is already in the
lawful possession of the Executive at the time of receipt of the Company’s
Confidential Information; or         (d) is compelled by applicable law or
regulation to be disclosed, provided that the Executive gives the Company prompt
written notice of such requirement prior to such disclosure and provides
commercially reasonable assistance at the request and expense of the Company, in
obtaining an order protecting the Company’s Confidential Information from public
disclosure.

 

Article 5
termination

 

5.1 Termination of Employment. The Executive’s employment may be terminated only
as follows:

 

  (a) Termination by the Company

 



  (i) For Cause. The Company may terminate the Executive’s employment for Cause.
        (ii) Without Cause. The Company may terminate Executive’s employment at
any time by giving Executive 60 days prior written Notice of the termination.

 

  (b) Termination by the Executive

 

  (i) For Good Reason. The Executive may terminate the Executive’s employment
with the Company for Good Reason.         (ii) Without Good Reason. The
Executive may voluntarily terminate the Executive’s employment with the Company
at any time by giving the Company 30 days prior written Notice of the
termination.

 

  (c) Termination Upon Death or Disability

 

  (i) Death. The Executive’s employment shall terminate upon the Executive’s
death.         (ii) Disability. The Company may terminate the Executive’s
employment upon the Executive’s Disability.

 

4

 

 

  (d) For the purpose of this Article 5, “Cause” means:

 

  (i) Breach of Agreement. Executive’s material breach of Executive’s
obligations of this Agreement, not cured after 30 days’ Notice from the Company.
        (ii) Gross Negligence. Executive’s gross negligence in the performance
of Executive’s duties.         (iii) Crimes and Dishonesty. Executive’s
conviction of or plea guilty to any crime involving, dishonesty, fraud or moral
turpitude.         (iv) In the event of termination of this agreement for Cause,
the Company may terminate the Executive’s employment after 30 days’ Notice.

 

  (e) For the purpose of this Article 5, “Good Reason” means:

 

  (i) Breach of Agreement. The Company’s material breach of this Agreement,
which breach has not been cured by the Company within 30 days after receipt of
written notice specifying, in reasonable detail, the nature of such breach or
failure from Executive.         (ii) Non-Payment. The failure of the Company to
pay any amount due to Executive hereunder, which failure persists for 30 days
after written notice of such failure has been received by the Company.        
(iii) Change of Responsibilities/Compensation. Any material reduction in
Executive’s title or a material reduction in Executive’s duties or
responsibilities or any material adverse change in Executive’s Base Salary or
any material adverse change in Executive’s benefits.         (iv) Change of
Location. Any relocation of the premises at which Executive works to a location
more than 20 kilometers from such location, without Executive’s consent.

 

  (f) It is agreed that in the event of termination of this agreement if the
Company decides that the Executive’s services are not needed during the
termination period, the Company will continue to be responsible for paying cash
and equity compensation as defined in Article 2 of this Agreement for the entire
termination period. Neither the Company, nor the Executive will be entitled to
any notice, or payment in excess of that specified in this Article 5.

 

5

 

 

  (g) Upon the termination (whether for cause, disability, death, without cause,
or by way of change of control), the Company shall pay to Executive on the date
required under applicable law: (i) any accrued but unpaid Base Salary for
services rendered as of the date of termination, (ii) (if applicable) any
accrued but unpaid vacation pay, and (iii) the business expenses reasonably
incurred by the Executive up to the date of termination or resignation and
properly reimbursable, in each case less any applicable deductions or
withholdings required by law.

 

Section 5.2 Termination for Cause, Disability or Death

 

In the event that this Agreement and the Executive’s employment with the Company
is terminated for Cause, the Company shall provide the Executive written notice
thereof and Executive shall be entitled only to the amounts specified in Section
5.1.

 

Section 5.3 Termination without Cause

 

In the event this Agreement and the Executive’s employment with the Company is
terminated by the Company without Cause (other than for death or Disability or
in connection with a change of control), then in addition to the amounts
specified in Section 5.1 and subject to the Executive’s execution and
non-revocation of a separation agreement containing a general release and waiver
of liability against the Company and anyone connected with it in form acceptable
to the Company, the Executive shall be entitled to receive, and the Company
shall pay the Executive, two (2) years Base Salary (less statutory deductions
and withholdings) in a single lump sum, paid in full within 30 days of
termination.

 

Article 6
Mutual Representations

 

6.1 The Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof

 

  (a) will not constitute a default under or conflict with any agreement or
other instrument to which he is a party or by which he is bound; and         (b)
do not require the consent of any person or entity.

 

6.2 The Company represents and warrants to the Executive that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof

 

6

 

 

  (a) will not constitute a default under or conflict with any agreement of
other instrument to which it is a party or by which it is bound; and         (b)
do not require the consent of any person of entity.

 

6.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 

Article 7
notices

 

7.1 Notices. All notices required or allowed to be given under this Agreement
must be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

 

  (a) in the case of the Company, to:

 

Slinger Bag Inc.

 

To be provided under separate cover within three days after the date hereof; in
the event that Executive does not receive notice of address within such period,
then Executive shall be entitled to send any notice to any email address of the
Company known to Executive and the sending of any such notice shall constitute
receipt of notice whether the Company receives such notice or not.

 

  (b) and in the case of the Executive, to the Executive’s last residence
address known to the Company or joekalfa@gmail.com.

 

7.2 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

Article 8
GENERAL

 

8.1 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 

7

 

 

8.2 Waiver. No provision hereof will be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement will not be construed as a waiver of a further
breach of the same provision.     8.3 Amendments in Writing. No amendment,
modification or rescission of this Agreement will be effective unless set forth
in writing and signed by the parties hereto.     8.4 Assignment. Except as
herein expressly provided, the respective rights and obligations of the
Executive and the Company under this Agreement will not be assignable by either
party without the written consent of the other party and will, subject to the
foregoing, inure to the benefit of and be binding upon the Executive and the
Company and their permitted successors or assigns. Nothing herein expressed or
implied is intended to confer on any person other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement. For the avoidance of doubt, it is agreed that in the event that the
Company participates in a merger, acquisition, restructuring, regoranization or
other transaction in which the Company is merged into, sold to or otherwise
becomes part of or owned by another company or entity, this Agreement will
remain in force and be binding on any such successor, surviving or acquiring
company or entity.     8.5 The Company acknowledges and agrees that the
Executive may submit to the Company invoices from a company that employs him in
lieu of invoices on his name. The Executive confirms that any such invoice will
replace his own invoice and he agrees that his fees will be paid by the Company
to third parties provided that it is done as per his instructions to the
Company.     8.6 Severability. In the event that any provision contained in this
Agreement is declared invalid, illegal or unenforceable by a court or other
lawful authority of competent jurisdiction, such provision will be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which will continue to have full force and effect.     8.7 Headings.
The headings in this Agreement are inserted for convenience of reference only
and will not affect the construction or interpretation of this Agreement.    
8.8 Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same will be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.    
8.9 Time. Time is of the essence in this Agreement.     8.10 Governing Law. This
Agreement will be construed and interpreted in accordance with the laws of the
State of New York without reference to its conflicts of laws principles or the
conflicts of laws principles of any other jurisdiction, and each of the parties
hereto expressly attorns to the jurisdiction of the courts of the State of New
York. The sole and exclusive place of jurisdiction in any matter arising out of
or in connection with this Agreement will be the applicable New York state or
federal court.

 

8

 

 

8.11 This Agreement (including all Annexes thereto) constitutes the entire
agreement between the Parties with respect to the subject matter thereof and
supersedes all prior agreements, understandings and negotiations, both written
and oral, between the Parties with respect to this matter.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

Slinger Bag Inc.

 

Name: Mike Ballardie

Title: CEO

 

Agreed and accepted:

 

Yonah Kalfa

 

9



 